COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Tyrone Richards v. State of Texas

Appellate case number:      01-20-00086-CV

Trial court case number:    2012-13937

Trial court:                269th District Court of Harris County

      On February 18, 2020, appellant filed a motion for extension of time to file his brief.
Contrary to appellant’s request, no deadline for the filing of appellant’s brief has been set
because the complete appellate record has not yet been filed. See TEX. R. APP. P. 38.6(a).
Accordingly, we dismiss appellant’s motion as moot.


       It is so ORDERED.

Judge’s signature: ______/s/ Sherry Radack_______
                    Acting individually  Acting for the Court
Date: ___February 25, 2020___